Dear Mr. Coulon:
Your opinion request asked for clarification of the Louisiana "Open Meetings Law" with regard to the Jefferson Parish Library Board.  As background you state that the Board is an advisory board to the public library and has seven members.  As an advisory board, the Board is covered by the Open Meetings Law, La. R.S. 42:4.2(2).  You further ask whether a meeting of four members of the Board to interview prospective library directors requires the taking of minutes and further compliance with the law. A "meeting" means the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction, or advisory power, La. R.S. 42:4.2(1), a "Quorum" means a simple majority of the total membership of a public body, La. R.S. 42:4.2(3).  Therefore a gathering of four of the board's members to interview a person is a public meeting subject to the open meeting and voting requirements of La. R.S. 42:5, the written notice requirements of La. R.S. 42:7 and the written minutes requirements of La. R.S. 42:7.1.  The public body may also avail itself of the executive session provision of La. R.S. 42:6.
Therefore it is the opinion of this office that a meeting of four members of the board to interview a prospective director is a public meeting; which must be noticed, open to the public, and at which written minutes must be taken. The board may go into executive session to discuss the qualifications of the applicant.
We trust the foregoing answers your question and remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RIP/JMM:vrr